              Case 5:16-cr-00519-LHK Document 353 Filed 07/27/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MARISSA HARRIS (NYBN 4763025)
   MAIA T. PEREZ (MABN 672328)
 5 Assistant United States Attorneys

 6          150 Almaden Boulevard, Suite 900
            San Jose, California 95113
 7          Telephone: (408) 535-5061
            FAX: (408) 535-5066
 8          marissa.harris@usdoj.gov
 9 Attorneys for United States of America

10                                UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12                                          SAN JOSE DIVISION
13
     UNITED STATES OF AMERICA,                   )   CASE NO.: CR 16-00519-LHK
14                                               )
            Plaintiff,                           )   GOVERNMENT’S RESPONSE TO DEFENSE
15                                               )   MOTION IN LIMINE 12
       v.                                        )
16                                               )
     JOHNNY RAY WOLFENBARGER,                    )   Hon. Lucy H. Koh
17                                               )   Hearing Date: July 30, 2021
            Defendant.                           )
18                                               )
                                                 )
19

20

21

22

23

24

25

26

27

28
                                                     1
              Case 5:16-cr-00519-LHK Document 353 Filed 07/27/21 Page 2 of 3




 1          On February 3, 2020, the Court issued an order properly denying the defense request to exclude

 2 “any other irrelevant and inflammatory testimony regarding the specific conduct of other individuals

 3 who were of interest to law enforcement during Operation Swift Traveler.” ECF Nos. 259 at 7; 235 at 1.

 4 The defense now attempts to relitigate this denial based on general summaries of witness testimony on

 5 the government’s witness list, which has not substantially changed since the Court last considered the

 6 issue. Compare ECF No. 241 to ECF No. 343. The defense also moves to exclude several broad

 7 categories of potential evidence and testimony, to include information that is directly relevant to

 8 Wolfenbarger’s offense conduct. The Court should deny this motion as both premature and overboard,
 9 especially where Wolfenbarger can object to any irrelevant evidence or testimony at trial, should the

10 issue arise.

11          As the Court is well aware, Operation Swift Traveler encompassed numerous individuals who

12 sexually exploited children via live-streamed child sex abuse and traded child pornography, including

13 individuals who directly assisted and conspired with Wolfenbarger to create, produce, and distribute

14 child pornography or live-streamed transmission of child sexual abuse for payment. The government’s

15 witnesses will testify about their investigation of this conduct, which encompasses materials and facts

16 about these other persons. For example, the government’s exhibit list includes emails sent by and to

17 these other individuals, chats with sellers of child sex abuse livestreams, and records of Wolfenbarger’s

18 monetary transactions with these sellers. Some of the sellers who interacted with Wolfenbarger were
19 investigated separately, and the government would seek to elicit testimony about relevant facts and

20 materials from those investigations relating to the sellers’ interactions with Wolfenbarger. Additionally,

21 the government will need to establish some background facts about these investigations to lay a

22 foundation for evidence it seeks to admit at trial, including the circumstances that informed investigative

23 actions relating to Wolfenbarger’s conduct, such as preparation of legal process and witness interviews.

24          Accordingly, the new defense motion is grossly overbroad in seeking to exclude, for example,

25 “the number of targets, the location of the targets, the relationships between other targets, and specific

26 actions taken against other targets of the Philippines webcam investigation,” “efforts by Mr. Zadig or the

27 FBI…to investigate other targets,” or “testimony regarding NCMEC’s mission.” See ECF No. 347 at 2.

28 These matters directly pertain to the offense conduct charged in this case and the actions taken by
                                                       2
              Case 5:16-cr-00519-LHK Document 353 Filed 07/27/21 Page 3 of 3




 1 witnesses to investigate this conduct, serve and respond to legal process, and identify conspirators,

 2 relevant witnesses, and victims. The motion therefore seeks exclusion of relevant and admissible

 3 evidence and testimony and the Court should deny it, as it did before.

 4          The government understands its obligation to present relevant evidence that is not tangential to

 5 the offense conduct charged and will use its discretion in selecting which lines of inquiry to pursue with

 6 its witnesses. It also understands and supports the general desire to streamline the presentation of

 7 evidence in this case and has sought admission of certified records and numerous stipulations to

 8 accomplish this goal. In the absence of such stipulations, the government will need to lay foundations
 9 for admission of its evidence, which necessarily includes the means by which such evidence was

10 maintained, transmitted, and procured.

11          Finally, the government has already moved to preclude defense attempts to relitigate legal issues

12 that have already been resolved by prior rulings of the Court, to include claims or arguments that

13 Wolfenbarger’s constitutional rights were violated by Yahoo or the government, that Yahoo acted

14 unlawfully in reporting Wolfenbarger to NCMEC, that Yahoo is a government agent, any attempts to

15 cast doubt on the validity of any search warrants issued. See ECF Nos. 43, 132, 175, 181, 198, and 220.

16 That motion was denied without prejudice. See ECF No. 259 at 9. If the defense pursues arguments or

17 lines of questioning in support of these previously ligated issues, the government may seek to introduce

18 relevant evidence or testimony about Operation Swift Traveler, Yahoo, or NCMEC to rebut such claims.
19

20 DATED: July 27, 2021                           Respectfully submitted,

21                                                STEPHANIE M. HINDS
                                                  Acting United States Attorney
22

23                                                       /s/
                                                  MARISSA HARRIS
24                                                MAIA T. PEREZ
                                                  Assistant United States Attorneys
25

26

27

28
                                                        3
